1                                                                                  O
2
3
4
5
6
7
8
               IN THE UNITED STATES DISTRICT COURT
9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 2:18-CR-00365-RGK-1
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                      Plaintiff,
14                                             [Fed. R. Crim. P. 32.1(a)(6);
                      v.                       18 U.S.C. § 3143(a)(1)]
15
      RICHARD HATHAWAY,
16
                      Defendant.
17
18
19
20                                            I.
21         On December 16, 2019, Defendant Richard Hathaway (“Defendant”)
22   appeared before the Court for initial appearance on the petition and warrant for
23   revocation of supervised release issued in this matter, Case No. 2:18-CR-00365-
24   RGK-1. The Court appointed Deputy Federal Public Defender David Wasserman
25   to represent Defendant.
26   ///
27   ///
28   ///
1                                                   II.
2          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.
3    § 3143(a) following Defendant’s arrest for alleged violation(s) of the terms of
4    Defendant’s ☒ probation / ☐ supervised release, the Court finds that:
5          A.      ☒      Defendant submitted to the Government’s Request for
6    Detention;
7          B.      ☒      Defendant has not carried his burden of establishing by clear
8    and convincing evidence that Defendant will appear for further proceedings as
9    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10          Unverified background because Defendant declined to be interviewed by
11              Pretrial Services;
12          No bail resources;
13          Current allegations;
14          Drug-related arrests/convictions;
15          Fraud-related arrests/convictions;
16          Prior violations of community supervision.
17
18         C.      ☒      Defendant has not carried his burden of establishing by clear
19   and convincing evidence that Defendant will not endanger the safety of any other
20   person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
21   on:
22          Unverified background because Defendant declined to be interviewed by
23              Pretrial Services;
24          Nature of instant allegations;
25          Prior criminal history.
26   ///
27   ///
28   ///

                                                2
1                                     III.
2          IT IS THEREFORE ORDERED that Defendant be detained pending further
3    proceedings.
4
5    Dated: January 13, 2020
6
                                      __________/s/__________________
7                                          MARIA A. AUDERO
                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
